Case 1:20-cr-00139-GBD Document 30 Filed 04/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

er x
UNITED STATES OF AMERICA, :
-against- :
CESAR ARIAS et al., :
‘ 20 Crim. 139 (GBD)
Defendants. :
wee ee eee ee ee ee ee ee eee Xx

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from April 28, 2021 to July 8, 2021 at 10:00 a.m. Time
is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until

that time.

Dated: New York, New York
April 21, 2021

SO ORDERED.

a f “ . }
Pia, b Dirge
CHO B. DANIELS

itedStates District Judge

 

 

 
